Citation Nr: 1023656	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-38 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sickle cell anemia with 
renal deficiency.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to September of 
1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In September 2009, the Board remanded 
the matter to the RO for additional evidentiary development.  

The Veteran provided testimony at a hearing by the 
undersigned Acting Veterans Law Judge at the RO in July 2009.  
A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Although not noted at service entrance, the record 
contains clear and unmistakable evidence showing that the 
Veteran's sickle cell anemia disease existed prior to service 
entrance and was not aggravated during active service.


CONCLUSION OF LAW

The Veteran's sickle cell anemia clearly and unmistakably 
existed prior to his entry into service and clearly and 
unmistakably was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306 (2009). 



 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations provide that, 
upon the submission of a substantially complete application 
for benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  In 
particular, the VCAA duty to notify was satisfied by a letter 
sent to the Veteran in May 2005, which fully addressed what 
evidence was required to substantiate the claim and the 
respective duties of VA and a claimant in obtaining evidence.  
The RO also sent the Veteran a letter in March 2006 advising 
him of the five Dingess elements, to specifically include 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  
First, the Veteran's service treatment records (STRs) are on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  The Veteran (nor his 
representative) has not identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran was afforded a VA examination in January 
2010 to determine whether his sickle cell anemia disease was 
not aggravated during service.  The Board finds that the VA 
examination is adequate because, as shown below, it was based 
upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and 
because it describes the sickle cell anemia disease in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

Finally, the Veteran has been afforded a hearing before an 
Acting Veterans Law Judge in which he presented oral argument 
in support of his claim.

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the September 2009 Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  In particular, the Board directed 
the AMC/RO to schedule the Veteran for a VA examination to 
determine whether there is clear and unmistakable evidence 
that the Veteran's sickle cell anemia, which preexisted 
service, did not increase in disability beyond natural 
progression during service.  As indicated, this instruction 
was completed when the Veteran underwent a VA examination in 
January 2010.  Accordingly, the September 2009 remand 
directives have been substantially complied with, and, 
therefore, no further remand is necessary.  Id.

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  

II.  Analysis

The Veteran is contending that service connection is 
warranted for sickle cell anemia with renal insufficiency.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, to rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111 
where a condition is not noted at service entry, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-
2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable (obvious or manifest) evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).

In deciding a claim based upon aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Here, the Veteran's STRs do not contain a copy of a service 
entrance examination.  Accordingly, he is presumed to have 
been sound upon service entry.  See 38 U.S.C.A. §§ 1111, 
1132, 1137; Doran v. Brown, 6 Vet. App. 283, 286 (1994).  
Nonetheless, the pertinent evidence establishes that the 
Veteran's sickle cell anemia clearly and unmistakably existed 
prior to service and was not aggravated during service.  
Notably, the record contains private hospital records from 
December 1985 through January 1986, predating the Veteran's 
service entrance, confirming sickle cell disease.  
Accordingly, the disorder is shown to have clearly and 
unmistakably existed prior to the Veteran's service entrance.  

The Veteran underwent a Medical Board proceeding during 
service.  The Medical Board report reflects that the Veteran 
was evaluated after having been found anemic on a routine 
complete blood count test (CBC).  The Veteran himself 
reported having sickle cell anemia since before enlistment, 
but he had enjoyed good health and felt he had no inability 
to perform physical training.  The report also notes that at 
service entrance, the Veteran did not give a history of 
sickle cell anemia or any blood disorders, and a physical 
examination was essentially normal.  The Medical Board found 
that the disorder existed prior to the Veteran's enlistment, 
but was not aggravated by service, and currently the 
condition "remain[ed] stable and unchanged from the previous 
examination."  

In January 2010, the Veteran underwent a VA examination to 
determine whether his disorder clearly and unmistakably was 
not aggravated by service.  The examiner reviewed the entire 
claims file and noted that the Veteran was diagnosed with 
sickle cell disease at age five or six but was told by his 
recruiter that this would not prevent him from serving in the 
Navy.  During service, a right-sided pain during a run led to 
his referral to sick call.  The Veteran felt that he could 
have completed that run, and the examiner noted that this 
suggested the Veteran was not then dealing with "a serious 
sickle cell crisis."  Accordingly, it was at least as likely 
as not that his period of service in the military had 
absolutely no bearing on the natural progression of the 
sickle cell disease.  Moreover, there were no records to 
suggest severe dehydration resulting in a sickle cell crisis 
or other organ damage during service.  Indeed, "the absence 
of this kind of information is clear and unmistakable 
evidence" that the five-week period of military service did 
not increase any disability from sickle cell anemia beyond 
natural progression of the disease while in the military.  
Rather, the course of the sickle cell disease had been fairly 
typical over the years and did not appear to have been 
worsened by the five weeks in the military.

In considering the above evidence, the Board notes that the 
VA examiner offered a clear and fully articulated opinion 
supported by a reasoned analysis.  In particular, the VA 
examiner opined that it was at least as likely as not that 
the Veteran's period of active service had absolutely no 
bearing on the natural progress of his sickle cell disease.  
Although an opinion expressed as "at least as likely as not" 
in and of itself does not meet the degree of certainty 
necessary to establish that a disorder clearly and 
unmistakably was not aggravated by service, the VA examiner 
went on to explain that there were no records suggesting that 
the Veteran had severe dehydration resulting in a sickle cell 
crisis or other organ damage during service.  The absence of 
such evidence, the VA examiner opined, was clear and 
unmistakable evidence that the Veteran's five-week period of 
service did not increase any disability from sickle cell 
anemia beyond the natural progression of the disease.  The VA 
examiner further pointed out that the Veteran himself, during 
service, felt he could have completed his run, which 
suggested to the VA examiner that the Veteran was not dealing 
with a serious sickle cell crisis at that time.  

In short, the January 2010 VA examiner's opinion is highly 
probative because it consists of clear conclusions and 
supporting data with a reasoned analysis connecting the data 
and conclusions.  This type of opinion, which is factually 
accurate, fully articulated, and based on sound reasoning, 
carries significant weight.  See generally Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  The Board also points out 
that the VA examiner's opinion is consistent with the Medical 
Board report and is otherwise uncontroverted by the remaining 
medical evidence of record.  

The Veteran himself testified during his July 2009 Board 
hearing that he felt his disorder got worse during his 
service, as indicated by his having had pains in his side.  
The Board observes, however, that temporary or intermittent 
flare-ups of a preexisting disorder during service are not 
sufficient to be considered aggravation unless the underlying 
disability has worsened.  On this issue, the Veteran's 
testimony is outweighed by the January 2010 VA examiner's 
highly probative opinion.  Most importantly, although the 
Veteran is competent to describe his in-service symptoms, the 
issue of whether the underlying sickle cell disease (rather 
than symptoms) was not aggravated by service is a medical 
issue not capable of lay observation.  Nor is this otherwise 
the type of medical question for which lay evidence is 
competent evidence.  Accordingly, the Veteran's own 
conclusory lay statements are outweighed by the highly 
probative service Medical Board report and the January 2010 
VA examiner's opinion. See Davidson, 581 F.3d at 1316.

In summary, the weight of the probative evidence shows that 
the Veteran's sickle cell disease clearly and unmistakably 
existed prior to service and was not aggravated during 
service.  Accordingly, service connection must be denied.  
See 38 U.S.C.A. 1111, 1132, 1137; 38 C.F.R. § 3.304(b); 
Wagner, 370 F.3d at 1096.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for sickle cell anemia with renal 
deficiency is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


